Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”) is entered into by and among UNITED AIR
LINES, INC., a Delaware corporation (“Company”), UNITED CONTINENTAL HOLDINGS,
INC., a Delaware corporation and the parent company of Company (“UCH”), and R.
KEITH HALBERT (“Employee”), and arises out of Employee’s severance from
employment with Company on April 30, 2011 (the “Separation Date”). In
consideration of the promises contained in this document, the parties agree as
follows:

1. Employment Agreement and Flight Benefits. The terms of this Agreement are in
addition to the terms contained in that certain Employment Agreement between
Employee, UCH, and Company, dated October 1, 2010 (the “Employment Agreement”),
and nothing herein shall affect any of Employee’s, Company’s or UCH’s rights or
obligations under the Employment Agreement, except as expressly set forth
herein. Each of Employee, Company and UCH agree that Employee’s separation from
employment with Company shall occur on the Separation Date, shall be treated as
a resignation by Employee pursuant to paragraph 2.2 under the Employment
Agreement, and shall not constitute an Involuntary Termination or a Good Reason
Termination (as such terms are defined in the Employment Agreement).
Accordingly, pursuant to Section 4.3 of the Employment Agreement and subject to
the restrictions provided therein, Employee (and his spouse and eligible
dependents) shall be provided Flight Benefits (as such term is defined in the
Employment Agreement) for Employee’s lifetime.

2. Payments. In addition, Company shall pay Employee the amount of $ 3,000,000
(less applicable taxes). Such amount shall be paid in accordance with the
following schedule: (a) $2,034,531 shall be paid in a cash lump sum on the
Effective Date (as defined in paragraph 13 of this Agreement), and (b) a total
of $965,469 shall be paid in 18 installments (the first 17 of which shall be in
the amount of $53,906.25, and the last of which shall be in the amount of
$49,062.75) on Company’s normal payroll cycle, as in effect on the date Employee
executes this Agreement, with the first installment paid on the first payroll
date occurring on or after March 30, 2012.

3. Welfare Benefits. Continuation Coverage (as such term is defined in the
Employment Agreement) shall be provided as prescribed in the Employment
Agreement, provided, however, that (a) such coverage will commence upon
Employee’s Separation Date, notwithstanding that Employee has not incurred an
Involuntary Termination, (b) any reference to “Severance Period” with respect to
the provision of such Continuation Coverage shall refer to the period beginning
on the Separation Date and ending on December 31, 2013, and (c) if the provision
of any portion of such Continuation Coverage that consists of medical, dental,
vision care and prescription drugs is made through an arrangement that requires
Company to impute income to Employee, Company will pay a tax gross-up payment to
Employee with respect to such imputed income for each taxable year for which
Employee has such imputed income, and such tax gross-up payment shall be made
during the month of January following each taxable year to which such imputed
income relates.



--------------------------------------------------------------------------------

4. 2011 Incentive Awards. As provided in the applicable incentive award
documents and under the terms of the applicable incentive award programs, all of
Employee’s outstanding incentive awards that are based on a performance or
vesting period that includes the 2011 calendar year or any portion thereof
(including but not limited to the 2011 annual incentive award, the merger
incentive award, the 2011 restricted stock award, the 2011 performance-based RSU
award, and the 2011 long-term relative performance award) will terminate in full
as of the Separation Date, and no payment will be required with respect to any
such terminated award.

5. Consulting Agreement. Employee agrees to act as a Consultant to UCH and its
subsidiaries after the Separation Date in accordance with the Consulting
Agreement attached hereto as Exhibit A, which Consulting Agreement shall be
executed and delivered by Employee, Company, and UCH contemporaneously with the
execution and delivery hereof, with the effectiveness of the Consulting
Agreement to occur automatically upon the Effective Date.

6. Confidentiality of Agreement. Employee represents and agrees that he will
keep the terms, amount and fact of this Agreement completely confidential, and
that he will not hereafter disclose any information concerning this Agreement to
anyone, including, but not limited to, any past, present, or prospective
employee or applicant for employment of UCH or Company, except as required by
law. Notwithstanding the foregoing, Employee may disclose the nature and terms
of this Agreement to his legal or financial advisors and reveal its financial
terms in credit or loan applications, and the like. The parties agree that this
Agreement is not and shall not be construed as an admission of any wrongdoing or
liability on the part of either party.

7. Future Cooperation. Employee agrees, upon reasonable notice at any time
during his lifetime, to furnish such information and assistance, including but
not limited to the provision of informal information, testimony at deposition
and/or at trial, to UCH, Company and their affiliates as Company reasonably
requests in connection with any potential or actual litigation in which it or
any of its affiliates is, or may become, a party. Company shall pay Employee an
amount per day of assistance as the parties may reasonably agree, not to exceed
an amount equal to Employee’s base salary at Company as of the Separation Date
divided by 365, and shall reimburse Employee for his reasonable expenses
incurred in connection with rendering such assistance. Any such payment shall
made on a regular, periodic basis within 30 days after such services are
rendered by Employee or such reimbursable amounts are incurred by Employee;
provided, however, that (a) before any such reimbursement shall be made,
Employee must submit appropriate evidence of his reimbursable expenses; (b) in
no event shall any payments made to Employee under this paragraph be made later
than the 15th day of the third month of the calendar year following the
applicable year during which the Employee’s assistance was provided; and (c) any
reimbursements provided during one taxable year of Employee may not affect the
expenses eligible for reimbursement in any other taxable year of Employee.

8. Restrictive Covenants. Notwithstanding anything to the contrary provided
herein, Employee remains subject to all of the restrictive covenants governing
confidentiality, non-solicitation, non-competition, and non-disparagement, as
provided in Article 5 of the Employment Agreement; provided, however, that the
Post-Termination Obligation Period (as defined in the Employment Agreement)
shall mean the period beginning on the Separation Date and ending on
December 31, 2013.

 

2



--------------------------------------------------------------------------------

9. Acknowledgements. Employee acknowledges and agrees that Employee would not be
entitled to certain of the payments and benefits provided for in this Agreement,
including those provided in paragraphs 2 and 3 of this Agreement (the
“Separation Benefits”), upon Employee’s voluntary termination of employment with
Company on the Separation Date in the absence of this Agreement. Employee
represents and agrees that he has been (and is hereby) advised to and had the
opportunity to thoroughly discuss all aspects of this Agreement with his private
attorney, that he has carefully read and fully understands all of the provisions
of this Agreement, and that he is knowingly and voluntarily entering into this
Agreement.

10. General Release. In consideration of the Separation Benefits, Employee
hereby releases and discharges UCH, Company, and each of their subsidiaries and
affiliates and their respective stockholders, officers, directors, employees,
representatives, agents and attorneys (collectively, “Releasees”) from any and
all claims or liabilities, known or unknown, of any kind, including, without
limitation, any and all claims and liabilities relating to Employee’s employment
by, or services rendered to or for, Company, UCH or any of their subsidiaries or
affiliates, or relating to the cessation of such employment or under the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, Title VII of the Civil Rights Act of 1964, 42
U.S.C. Section 1981, the Workers Adjustment and Retraining Notification Act, the
Fair Labor Standards Act, the Rehabilitation Act, the Occupational Safety and
Health Act, the Employee Retirement Income Security Act (“ERISA”), the Illinois
Human Rights Act, the Illinois Wage Payment and Collection Act, the Texas
Commission on Human Rights Act, Section 1542 of the California Civil Code, New
Jersey’s Conscientious Employee Protection Act, and any other statutory, tort,
contract or common law cause of action, other than claims or liabilities arising
from a breach by UCH or Company of (a) its obligations under this Agreement or
the Consulting Agreement, (b) its post-employment obligations under the
Employment Agreement, (c) its obligations under its qualified retirement plans
in which Employee participates (the “Qualified Plans”), (d) its obligations
under Employee’s outstanding grants of stock options (the “Stock Option Award”),
or (e) its obligations under existing agreements governing Employee’s flight
benefits relating to other airlines, if any. UCH and Company hereby release
Employee from any and all claims or liabilities, known or unknown, of any kind
in any way relating to or pertaining to Employee’s employment by, or services
rendered to or for, UCH, Company or any of their subsidiaries or affiliates,
other than fraud or intentional malfeasance or claims arising from a breach by
Employee of (i) this Agreement, the Consulting Agreement, or the Employment
Agreement or (ii) Employee’s obligations under the Qualified Plans, under the
Stock Option Award, under any other compensation plan or program of UCH or
Company, or under existing agreements governing Employee’s flight benefits
relating to other airlines, if any. These releases are to be broadly construed
in favor of the released persons. The releases in this paragraph do not apply to
any rights or claims that may arise after the date of execution of this
Agreement by Employee, Company, and UCH. Notwithstanding the foregoing, the
post-employment obligations created by this Agreement, the Consulting Agreement,
the Employment Agreement, any Qualified Plans,

 

3



--------------------------------------------------------------------------------

Employee’s Stock Option Award, or outstanding awards under any other
compensation plan or program of UCH or Company, or under existing agreements
governing Employee’s flight benefits relating to other airlines, if any, are not
released.

11. Protected Rights. Notwithstanding the foregoing paragraph, Employee is not
prohibited from making or asserting (a) any claim or right under state workers’
compensation or unemployment laws, or (b) any claim or right which by law cannot
be waived, including rights to file a charge with an administrative agency or to
participate in an agency investigation, including but not limited to the right
to file a charge or participate in an investigation or proceeding conducted by
the Equal Employment Opportunity Commission (“EEOC”). Employee waives, however,
the right to recover money if any federal, state or local government agency,
including but not limited to the EEOC, pursues a claim on Employee’s behalf or
on behalf of a class to which Employee may belong that arises out of or relates
to Employee’s employment or severance from employment.

12. Covenant Not to Sue. Employee further agrees that the amounts and covenants
contained herein are of greater value than anything to which Employee is already
entitled, and Employee affirms that he has not filed, has not caused to be
filed, is not presently a party to, and will not file, permit to be filed on his
behalf, or become a party to any claim, lawsuit, or arbitration relating to any
aspect of his employment or its termination, other than to enforce the
provisions of this Agreement, the Employment Agreement, or Employee’s
outstanding option grants. Employee understands and agrees that, except for any
vested benefits he may have pursuant to ERISA, he will not be entitled to any
other compensation beyond that which UCH or Company has agreed to provide
herein, in the Employment Agreement, or pursuant to Employee’s outstanding
option award. Employee understands that this covenant not to sue is an
affirmative promise by Employee not to sue any of the Releasees, which is in
addition to the general release of claims in paragraph 10 above. However,
nothing in this Agreement affects Employee’s right to challenge the validity of
this Agreement under the Age Discrimination in Employment Act. If Employee
breaches this Agreement by suing any of the Releasees in violation of this
covenant not to sue, Employee understands that (a) the Releasees will be
entitled to apply for and receive an injunction to restrain any violation of
this paragraph, and (b) Employee will be required to pay the Releasees’ legal
costs and expenses, including reasonable attorney fees, associated with
defending against the lawsuit and enforcing the terms of this Agreement.

13. Release Revocation Period. Employee has twenty-one (21) days to review and
consider this Agreement. If Employee signs and returns this Agreement before the
end of the 21-day period, he certifies that his acceptance of a shortened time
period is knowing and voluntary, and neither Company nor UCH improperly
encouraged Employee to sign through fraud, misrepresentation, a threat to
withdraw or alter the offer before the 21-day period expires, or by providing
different terms to other employees who sign the release before such time period
expires. This Agreement will become effective, enforceable and irrevocable seven
days after the date on which Employee signs it (the “Effective Date”). During
the seven-day period after Employee signs this Agreement, Employee may revoke
this Agreement in writing addressed to

 

4



--------------------------------------------------------------------------------

the undersigned. Of course, if Employee exercises his right to revoke, this
Agreement shall be null and void, and he will forfeit his right to receive
amounts or other benefits that would otherwise be paid or provided to him
hereunder.

14. Injunctive Relief; Fees and Expenses. The parties acknowledge that, in the
event of a breach of this Agreement, damages would not provide an adequate
remedy and that the non-breaching party may seek specific performance of any
provision contained herein. If any party to this Agreement brings legal action
to enforce the terms of this Agreement, the party which prevails in such legal
action, in addition to the remedy or relief obtained in such action, shall be
entitled to recover its or his expenses incurred in connection with such legal
action, including without limitation, costs of court and attorneys’ fees. Any
reimbursement of expenses to Employee required under this paragraph shall be
made by Company upon or as soon as practicable following receipt of supporting
documentation reasonably satisfactory to Company (but in any event not later
than the close of Employee’s taxable year following the taxable year in which
the expense is incurred by Employee); provided, however, that, in no event shall
any reimbursement be made prior to the date that is six months after the
Separation Date. In no event shall any reimbursement be made to Employee for
such expenses incurred after the date that is 10 years after the Separation
Date.

15. Withholding of Taxes. Company may withhold all applicable taxes from
payments to be made hereunder.

16. Indemnification and Insurance. Employee shall continue to be indemnified for
actions taken while employed by Company to the same extent as other former
employees of Company at Employee’s job level under Company’s Corporate Charter
as in effect on the date hereof, and Employee shall continue to be covered by
Company’s directors and officers liability insurance policy as in effect from
time to time to the same extent as other former employees of Company at
Employee’s job level, each subject to the requirements of the General
Corporation Law of the State of Delaware.

17. Assignment; Binding Effect. This Agreement is assignable only by Company or
UCH (provided that no such assignment shall relieve Company or UCH of its
obligations under this Agreement to Employee), shall inure to the benefit of
Company’s or UCH’s assigns, successors, affiliates, and Releasees, and is
binding on the parties, their representatives, agents and assigns, and as to
Employee, his spouse, heirs, legatees, administrators, and personal
representatives, and shall inure to the benefit of Employee’s spouse, estate,
heirs, legatees, administrators, and personal representatives.

18. Effect on Employment Agreement. The terms and conditions of this Agreement
and the Consulting Agreement constitute an amendment to the Employment
Agreement. Except as expressly provided herein, this Agreement will not by
implication or otherwise limit, impair, reduce, eliminate or constitute a waiver
of, or otherwise affect the rights and remedies of Company, UCH, and Employee
pursuant to the terms of the Employment Agreement, and will not alter, modify,
amend or in any way affect any terms, conditions,

 

5



--------------------------------------------------------------------------------

obligations and covenants or agreements contained in the Employment Agreement,
all of which shall continue in full force and effect except to the extent
modified herein. Any modification of this Agreement shall be effective only if
it is in writing and signed by the party to be charged.

19. Applicable Law. This Agreement shall be deemed to be made in the State of
Illinois. To the extent not preempted by ERISA or other Federal law, the
validity, interpretation, and performance of this Agreement in all respects
shall be governed by the laws of the State of Illinois without regard to its
principles of conflicts of law.

*******

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement, to be
effective on the Effective Date.

 

Date of execution by Employee:     EMPLOYEE 5-5-2011    

  /S/ R. KEITH HALBERT

    R. Keith Halbert     UNITED CONTINENTAL HOLDINGS, INC.     By:  

    /S/ MIKE BONDS

    UNITED AIR LINES, INC.     By:  

    /S/ MIKE BONDS

 

7



--------------------------------------------------------------------------------

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (“Agreement”) is effective as of May 1, 2011 (the
“Effective Date”), by and among UNITED AIR LINES, INC., a Delaware corporation
(“Company”), UNITED CONTINENTAL HOLDINGS, INC., a Delaware corporation (“UCH”
and, together with the Company, “Client,” 77 W. Wacker Drive, HDQLD, Chicago,
Illinois 60601, Attention: General Counsel), and R. KEITH HALBERT, [insert
personal address] (“Consultant”).

WHEREAS, Client desires to engage Consultant to perform certain service and to
create certain work product for Client pursuant to the terms and conditions of
this Agreement;

WHEREAS, Consultant desires to accept such engagement on an exclusive basis as
described below;

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which Consultant
and Client acknowledge, the parties agree as follows:

1. CONSULTANT’S DUTIES AND OBLIGATIONS

1.1 Consultant’s Services. This Agreement is for professional consulting
services, to be provided as requested by Client during the period commencing on
the Effective Date and ending on December 31, 2013. These professional
consulting services shall be rendered solely by Consultant and exclusively for
Client for technology integration services relating to Client’s business, as
agreed upon between Consultant and Client from time to time (the “Services”).
The parties acknowledge and agree that professional rendering of the Services
will be provided at a frequency (and to the extent) as requested by Client;
provided, however, that Consultant shall not provide more than 1,000 total hours
of Services pursuant to this Agreement and provided further that the level of
services to be performed pursuant to this Agreement remains permanently
decreased to a level equal to 20 percent or less of the average level of
services performed by Consultant in his capacity as an employee of Company
during the 36-month period ending on April 30, 2011, except for any deviations
that may be permitted in accordance with the regulations and other guidance
promulgated under section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). The initial Services to be completed are described in Schedule A
attached hereto and hereby incorporated into this Agreement by reference.
Consultant’s primary points of contact with Client shall be through Brett J.
Hart or such other person or persons as Client may designate from time to time.

1.2 Consultant Relationship. Consultant agrees that Consultant’s last day of
employment by Client shall be on April 30, 2011, and, commencing on the
Effective Date,

 

A-1



--------------------------------------------------------------------------------

Consultant shall act as an independent contractor and not an employee of Client.
Neither Consultant nor Client shall represent directly or indirectly that
Consultant is an agent, employee, or legal representative of Client. Consultant
shall not have the authority to incur any liabilities or obligations of any kind
in the name of or on behalf of Client. In addition, Consultant shall be free at
all times to arrange the mode, manner, method and means used by Consultant in
the performance of Services. Consultant is not required to maintain any schedule
of duties or assignments other than those negotiated between the parties or set
forth in Schedule A or amendments thereto. Consultant shall perform the Services
diligently and with due care. Client shall provide Consultant with such
Confidential Information as is reasonably necessary to allow Consultant to
perform the Services.

1.3 Payment. In exchange for the Services, Client will pay Consultant a
consulting fee in the amount of $750 per hour worked by Consultant in performing
the Services. As soon as reasonably practicable following each calendar month
during the period commencing on the Effective Date and ending on December 31,
2013 (a “Completed Month”), but in no event later than the last day of the
calendar month following the Completed Month, Consultant shall provide Client
with an invoice for the Services performed by Consultant during the Completed
Month, and Client shall pay amounts that have been properly invoiced in cash as
soon as reasonably practicable following receipt of such invoice (but in no
event later that the last day of the second calendar month following the
Completed Month). All payments hereunder shall be made in U.S. dollars to an
account specified by Consultant in writing to Client.

1.4 Tax Treatment. Consultant and Client agree that Client will treat Consultant
as an independent contractor for purposes of all tax laws (local, state and
federal) and file forms consistent with that status. Consultant agrees, as an
independent contractor, that Consultant is not entitled to unemployment benefits
in the event this Agreement terminates, or workers’ compensation benefits in the
event that Consultant is injured in any manner while performing obligations
under this Agreement. Consultant will be solely responsible to pay any and all
local, state and/or federal income, social security and unemployment taxes for
Consultant. Except to the extent required by law, Client will not withhold any
taxes or prepare W-2 Forms for Consultant, but will provide Consultant with a
Form 1099, as required by law in Consultant’s name for any amounts paid directly
to Consultant for services provided in any calendar year pursuant to this
Agreement.

1.5 No Employee Benefits. Consultant and Client acknowledge and agree that
Consultant shall not receive, nor be eligible to receive, any employee benefits
from Client pursuant to Consultant’s status under this Agreement, whether or not
such benefits are subject to the Employee Retirement Income Security Act. In
addition, Consultant, to the full extent permitted by law, waives any and all
rights to any employee benefits offered by Client to any of Client’s employees,
even if Consultant or any of Consultant’s agents, contractors, or subcontractors
is determined or adjudged to be a common law or statutory employee of Client for
any purpose. The employee benefits to which this waiver applies include, but are
not limited to the following benefits which may currently, or hereafter, be
offered by Client under any

 

A-2



--------------------------------------------------------------------------------

agreement, plan, program, arrangement, or otherwise: health, sickness, accident,
dental, life, disability and accidental death and dismemberment coverage,
whether insured or self-insured, disability, severance, vacation and other paid
time off, child care, tuition benefits, expenses, profit sharing, cafeteria
plans, pension, 401(k), all other types of retirement plans or programs, and
incentive or bonus compensation plans or programs. This provision shall not
adversely affect Consultant’s rights to the Continuation Coverage or Flight
Benefits described in the Separation Agreement between Client and Consultant
relating to Consultant’s resignation effective as of April 30, 2011 (the
“Separation Agreement”).

1.6 Expenses. Client shall reimburse Consultant for all reasonable and
appropriately documented out-of-pocket expenses incurred by Consultant during
the term of this Agreement that are (a) directly attributable to Consultant’s
services for Client and (b) agreed to by Client. During the term of this
Agreement, Client will provide Consultant with telephone, fax, and necessary
computer and communication devices (as determined by Client), at no cost to
Consultant. Any reimbursements provided under this Section shall be made on a
regular, periodic basis within 30 days after such expenses are submitted for
reimbursement by Consultant; provided, however, that (a) before any such
reimbursement shall be made, Consultant must submit appropriate evidence of his
reimbursable expenses; (b) in no event shall any reimbursements paid to
Consultant under this Section be made later than the last day of Consultant’s
taxable year following the taxable year in which the expense was incurred; and
(c) any reimbursements provided during one taxable year of Consultant may not
affect the expenses eligible for reimbursement in any other taxable year of
Consultant.

1.7 Compliance with all Laws and Client Policies. Consultant agrees to comply,
at Consultant’s own expense, with all federal, state and local laws,
regulations, ordinances, codes and requirements (“Law”) applicable to the
performance of the Services under this agreement and to comply with Client
policies including Client’s Ethics and Compliance Guidelines. Applicable Laws
may include, but are not limited to: all Laws relating to the maintenance in
good standing of any and all business license fees required by law with respect
to the performance of consulting services, all Laws relating to employment
(including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Employee Retirement Income Security
Act, the Fair Labor Standards Act, the Immigration and Reform Control Act of
1986, the Railway Labor Act, the National Labor Relations Act, and the Americans
with Disabilities Act, all as may be amended); all Laws relating to safety and
health (including, but not limited to the Occupational Safety and Health Act of
1980); all Laws pertaining to the conduct of business in foreign countries
(including, but not limited to, the Foreign Corrupt Practices Act); and all Laws
relating to the payment of taxes, and required taxes and payments for Consultant
(including, but not limited to the Code, and applicable state unemployment
insurance and workers’ compensation laws).

1.8 No Present or Future Employment Promise. Consultant acknowledges and
understands that Client makes no promise of present or future employment of
Consultant, nor any promise regarding the renewal or extension of this
Agreement, or future agreements.

 

A-3



--------------------------------------------------------------------------------

1.9 Exclusive Relationship. Consultant agrees that this is an exclusive
arrangement. During the term of this Agreement, Consultant agrees not to
provide, or offer to provide, consulting or other advice to, become employed by
or serve as an independent contractor for, or serve as a member of the board of
directors or in any other capacity for, another air carrier, or any affiliate of
another air carrier that competes with Client in any State, territory or
protectorate of the United States in which Client is qualified to do business or
in any foreign country in which Client has an office, station or branch.

Consultant agrees that the restraints created by the covenants in this Section
are no greater than necessary to protect Client’s legitimate interests.
Furthermore, Consultant agrees that such covenants of this Section do not
hinder, or otherwise cause hardship to Consultant in finding and performing
employment elsewhere upon termination of this Agreement. Similarly, Consultant
agrees that Client’s need for the protection afforded by the covenants of this
Section is not outweighed by either the hardship to Consultant or any injury
likely to the public.

Consultant agrees that this Section is ancillary to this Agreement, and
acknowledges that the consideration given by Client for this Agreement includes
Client’s agreement to provide to Consultant access to the Confidential
Information described below.

1.10 Confidentiality, Non-Solicitation, and Non-Competition Restrictions. This
Agreement shall have no affect on the rights and obligations of the parties
under the confidentiality, non-solicitation, non-competition or other
restrictive covenants included in Article 5 of the Employment Agreement between
the parties dated effective October 1, 2010 (the “Employment Agreement”).
Consultant shall continue to comply with the provisions of the Employment
Agreement, as modified by the Separation Agreement, governing such restrictive
covenants in accordance with the terms thereof. The restrictions and obligations
imposed on Consultant by Articles 2 and 3 hereof are in addition to the
restrictive covenants described in the foregoing sentences of this Section 1.10.

 

2. OWNERSHIP OF INTELLECTUAL PROPERTY

2.1 Intellectual Property. The term “Intellectual Property” shall mean all trade
secrets, inventions, designs, developments, devices, methods and processes
(whether or not patented or patentable, reduced to practice or included in the
Confidential Information, as defined below) and all patents and patent
applications related thereto, all copyrights, copyrightable works and mask works
(whether or not included in the Confidential Information) and all registrations
and applications for registration related thereto, all Confidential Information,
and all other proprietary rights contributed to, or conceived, developed, made
or created by, Consultant (whether alone or jointly with others) at any time
during Consultant’s engagement by Client that: (a) are based on or derive (in
whole or in part) from any of Client’s Confidential Information; (b) result
from or relate to any work that Consultant performs for Client; or (c) are
created using any equipment, supplies, facilities, services or Confidential
Information of Client.

 

A-4



--------------------------------------------------------------------------------

2.2 Ownership. All Intellectual Property is and shall remain the sole and
exclusive property of Client. Consultant hereby assigns to Client all right,
title and interest in and to the Intellectual Property; provided, however, that,
when applicable, Client shall own the copyrights in all copyrightable works
included in Intellectual Property pursuant to the “work-made-for-hire” doctrine
(rather than by assignment), as such term is defined in the 1976 Copyright Act.
Client shall own all Intellectual Property irrespective of any copyright notices
or confidentiality legends to the contrary which Consultant may have placed on
such works. Consultant shall ensure that all copyright notices and
confidentiality legends on all work product authored by Consultant that
constitutes Intellectual Property shall conform to Client practices and shall
specify Client as the owner of the work.

2.3 Consultant Further Assurances. During the period of Consultant’s engagement
by Client and at all times thereafter, Consultant shall promptly execute any and
all declarations, assignments, applications and other instruments which Client
shall deem necessary to apply for and obtain patents and copyright registrations
in any country or otherwise to protect Client’s interest in the Intellectual
Property.

 

3. NON-DISCLOSURE AND NON-USE

3.1 Confidential Information. The term “Confidential Information” shall mean all
information (whether or not specifically labeled or identified as confidential),
in any form or medium, that is disclosed to, or developed or learned by,
Consultant in the performance of the Services for Client and that relates to the
business, products, services, research or development of Client or its
suppliers, clients or customers. Such Confidential Information shall include,
without limitation, the following: (a) business information (including, without
limitation, information relating to strategic and staffing plans and practices,
business, marketing, promotional and sales plans, practices and programs,
training practices and programs, cost, rate and pricing structures and
accounting and business methods); (b) identities of, individual requirements of,
specific contractual arrangements with, and information about Client suppliers,
clients and customers and each of their confidential information, suppliers,
clients and customers; (c) compilation of data (including, without limitation,
the form or format of information that may comprise or include information
otherwise not deemed confidential as provided in the following paragraph) and
analyses, processes, methods, techniques, systems, formulas, research, records,
reports, manuals, documentation, models, data and data bases relating thereto;
(d) computer software (including, without limitation, operating systems,
applications and program listings), documentation, data and data bases; and
(e) trade secrets, inventions, designs, developments, devices, methods and
processes (whether or not patentable or reduced to practice).

Confidential Information shall not include any information that Consultant can
demonstrate: (a) has been made publicly known through no wrongful act or breach
of obligation of confidentiality; or (b) was rightfully received by Consultant
from a third party without a breach of any obligation of confidentiality by such
third party.

 

A-5



--------------------------------------------------------------------------------

3.2 Non-Disclosure. Consultant acknowledges and agrees that Consultant shall
have access and contribute to information and materials of a highly sensitive
nature (including Confidential Information) and that a purpose of this Agreement
is to protect the legitimate business interest of Client therein. Consultant
agrees that during the period of Consultant’s engagement by Client and at all
times thereafter, unless Consultant first secures the written consent of Client,
Consultant shall not use for Consultant or anyone else, and shall not disclose
to others, any Confidential Information, except to the extent such use or
disclosure is required in the performance of Consultant’s services for Client or
by law or court order. Consultant further agrees to use Consultant’s best
efforts and utmost diligence to safeguard the Confidential Information and to
protect it against disclosure, misuse, espionage, loss and theft.

3.3 Required Disclosures. In the event that Consultant is required by law or
court order to disclose any Confidential Information, Consultant: (a) shall
notify Client as soon as possible, but in no event later than fifteen
(15) business days prior to any such disclosure; (b) shall cooperate with Client
to preserve the confidentiality of such Confidential Information consistent with
applicable law; and (c) shall use Consultant’s best efforts to limit any such
disclosure to the minimum disclosure necessary to comply with such law or court
order.

 

4. TERM / TERMINATION

4.1. Term. The term of this Agreement shall commence on the Effective Date and
shall continue until December 31, 2013.

4.2. Termination of Agreement by Either Party; Death or Incapacity of
Consultant. Either party may terminate this Agreement before its expiration with
or without cause upon 30 days’ advance written notice to the other party. In
addition, the Agreement will terminate at the end of the current month of
service upon the death or incapacity of Consultant, and no further payments
hereunder shall be made to Consultant or Consultant’s estate thereafter, except
payment for any unpaid Services rendered by Consultant pursuant to the terms of
this Agreement.

4.3. Return of Materials. Upon any termination of Consultant’s engagement by
Client for any reason, or at any time requested, Consultant shall promptly
deliver to Client all Confidential Information and Intellectual Property in
Consultant’s possession and control, and all copies thereof, in whatever form or
medium, including without limitation, written records, optical and magnetic
media, and all other materials containing any Confidential Information or
Intellectual Property.

 

5. REPRESENTATIONS AND WARRANTIES

Consultant represents and warrants that: (a) Consultant has the full power and
authority to enter into this Agreement; (b) Consultant will not breach or
violate any other agreement to which Consultant is a party by entering into this
Agreement; and (c) none of the Intellectual Property will infringe,
misappropriate or otherwise conflict with the proprietary rights of any third
party, except as the same may be caused by Client.

 

A-6



--------------------------------------------------------------------------------

6. GENERAL

6.1. Relationship of Parties. Except as specifically provided herein, no party
shall act or represent or hold itself out as having authority to act as agent or
partner of any other party or in any way bind or commit any other party to any
obligations. Any such act will create a separate liability in the party so
acting to any and all third parties and affected thereby. The rights, duties,
obligations and liabilities of the parties shall be several and not joint or
collective, and nothing contained in this Agreement shall be construed as
creating a partnership, joint venture, agency, trust or other association of any
kind, each party being individually responsible for its obligation as set forth
in this Agreement.

6.2. Assignment. This Agreement may not be assigned by Consultant, except to an
entity that is wholly owned and controlled by Consultant, provided that
Consultant shall continue to be bound and the Services shall continue to be
provided solely by Consultant following any such assignment.

6.3. Notices. Any notices, consents or approvals required or permitted to be
given hereunder shall be deemed to be given and sufficient when delivered in
writing, first class United States certified or registered letter, return
receipt requested, or by overnight delivery or courier service to the respective
addresses first written above (or such other address provided by Consultant or
Client in accordance with this provision).

6.4. Waiver. The failure of any party to exercise any power or right or to
require performance by any other party of any part of this Agreement shall not
affect the full right to exercise such power or to require such performance at
any time thereafter, nor shall the waiver by any party of a breach of any
provision of this Agreement constitute a waiver of any later breach of the same
or any other provision. No term or provision of this Agreement shall be deemed
waived and no breach excused unless such waiver or consent shall be in writing
and signed by the party claimed to have waived or consented.

6.5. Choice of Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the state of Illinois, without giving
effect to any choice of law or conflict of law provision or rule that would
cause the application of the laws of any jurisdiction other than the state of
Illinois.

6.6. Reasonableness; Severability. Consultant acknowledges and agrees that the
limitations set forth in this Agreement are reasonable with respect to scope,
duration, geographic area and otherwise, and are properly required to protect
the legitimate business interests of Client. In the event that such limitation
is found to be unreasonable by a court of competent jurisdiction, Consultant
agrees that the maximum scope, duration, geographical area or other

 

A-7



--------------------------------------------------------------------------------

limitation as such court shall deem reasonable shall be substituted for the
stated duration, scope, geographical area or other limitation, with appropriate
modification to Client’s obligations under this Agreement. Furthermore, the
provisions of this Agreement shall be severable, and if any provision of this
Agreement is held or declared illegal, invalid or unenforceable, the remaining
provisions of this Agreement shall not be affected and shall continue in full
force and effect to the extent practical.

6.7. Survival. Articles 2, 3, 4, 5 and 6 shall survive any expiration or
termination of this Agreement.

6.8. Section Headings. Section headings have been included in this Agreement
merely for convenience or reference. They are not to be considered part of, or
to be used in interpreting this Agreement.

6.9. Entire Agreement. This Agreement and Schedule A attached hereto and
incorporated herein by reference contain the entire agreement between the
parties hereto with respect to the subject matter hereof and supersede any
previous understandings or agreements, whether written or oral, in respect of
such subject matter. The language used in this Agreement shall be deemed to
express the mutual intent of the parties, and no rule of strict construction
shall be applied to any provision hereunder. This Agreement and Schedule A may
only be amended by the parties by a subsequent written agreement executed by the
duly authorized representatives.

6.10. Default. Specific Performance. Consultant acknowledges that money damages
would not be an adequate remedy for any breach of this Agreement by Consultant,
and Client or its affiliates shall be entitled to enforce the provisions of this
Agreement by terminating all payments and/or other benefits to Consultant that
may be payable to Consultant under this Agreement, the Separation Agreement,
and/or the Employment Agreement and to specific performance and injunctive
relief as remedies for such breach or any threatened breach. Such remedies shall
not be deemed the exclusive remedies for a breach of this Agreement but shall be
in addition to all remedies available at law or in equity, including the
recovery of damages from Consultant and Consultant’s agents. If any party to
this Agreement brings legal action to enforce the terms of this Agreement, the
party which prevails in such legal action, in addition to the remedy or relief
obtained in such action, shall be entitled to recover its or his out-of-pocket
expenses incurred in connection with such legal action, including without
limitation, costs of court and reasonable attorneys’ fees. Any reimbursement of
expenses to Consultant required under this Section shall be made by Company upon
or as soon as practicable following receipt of supporting documentation
reasonably satisfactory to Company (but in any event not later than the close of
Consultant’s taxable year following the taxable year in which the expense is
incurred by Consultant); provided, however, that, upon the cessation of the
consulting relationship, in no event shall any additional reimbursement be made
prior to the date that is six months after the date of such cessation to the
extent such payment delay is required under section 409A(a)(2)(B)(i) of the
Code. In no event shall any reimbursement be made to Consultant for such
expenses incurred after the date that is 10 years after the date of the
cessation of the consulting relationship.

 

A-8



--------------------------------------------------------------------------------

6.11. Counterparts. This Agreement may be signed in counterparts, each
containing the signature of only one party, but taken together constituting one
and the same instrument.

 

7. ACKNOWLEDGEMENT

Each party acknowledges and agrees that it has fully read and understands this
Agreement, has had the opportunity to discuss this Agreement with their
respective attorneys, has had any questions regarding its effect or the meaning
of its terms answered to each party’s satisfaction, and, intending to be legally
bound hereby, each party has freely and voluntarily executed this Agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the 5 day of May, 2011, and
effective upon the Effective Date.

 

  United Air Lines, Inc. By:  

    /S/ MIKE BONDS

Name:  

          MIKE BONDS

Title:  

        EVP Human Resources & Labor Relations

  United Continental Holdings, Inc. By:  

    /S/ MIKE BONDS

Name:  

          MIKE BONDS

Title:  

        EVP Human Resources & Labor Relations

  Consultant  

  /S/ R. KEITH HALBERT

  R. Keith Halbert

 

A-9



--------------------------------------------------------------------------------

SCHEDULE A

Specification of Services:

Consultant shall provide the following services, as directed by Client:

1) Assistance with strategic planning and implementation strategy on information
technology matters.

 

A-10